Oldham, C.
This is an appeal from a confirmation of a judicial sale in a foreclosure proceeding. The only objection urged *705against the regularity of the sale is that one of the appraisers was a tenant on the mortgaged premises when the appraisement was made. There is no shoAving of prejudice in any manner in the making of the appraisement. The land was, in fact, appraised at $500, and sold at $723, Avhich was the full amount of the indebtedness and costs. There Avas no evidence offered in anywise tending to show that the land was appraised at any less than its actual* value, and there was no allegation that the appraisers had any interest in the land in controversy, other than such as might be inferred from the fact that one of them was a tenant on the land Avlien it was sold. While Ave look with great disfavor on the selection of anyone in any manner connected with the lands in controversy as an appraiser at a judicial sale, and Avhile, on the slightest showing of injury or prejudice resulting from an appraisement made by one having even a remote interest in the property, Ave would not hesitate to set aside a sale based on such an appraisement, yet, Avhere there is a total failure to eAren attempt to shoAV injury or prejudice in the appraisement, AAre hardly feel justified in setting aside a sale which has been confirmed by the trial court, on the mere irregularity of the selection of a tenant on the premises as one of the appraisers.
We therefore recommend that the judgment of the district court be affirmed.
Ames, C., concurs.
By the Court: For the reasons given in the foregoing opinion, the judgment of the district court is
Affirmed.